TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2022



                                     NO. 03-21-00003-CV


Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts, Appellant

                                                v.

                     Texley Incorporated d/b/a Glamour Girls, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on December 15, 2020.

The parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.